DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 5-31-22.
	Claims 76, 78-87, 89-92 and 95 are pending in the instant application.
Claims 87, 89-92, 95 have been withdrawn as being drawn to non-elected inventions.
Claims 76, 78-86 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Objections/Rejections
Any objections or rejections not reiterated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76, 78, 79, 82-86 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed for the reasons of record set forth in the Office action mailed 5-31-22 and as set forth below.
Applicant’s Arguments
Applicant's arguments filed 5-31-22 have been fully considered but they are not persuasive. Applicant argues that the specification describes in detail numerous modified attenuator nucleic acid sequences of bacterial amino acid biosynthetic enzyme genes that significantly increase bacterial synthesis of corresponding amino acids from the biosynthetic enzymes.  Applicant provides a table listing the bacterial amino acid biosynthetic enzyme attenuators that have been modified,  and include: ald, thrA, ilvG, ilvL, trpLE-linked to GFP, trpL, hisLG-linked to GFP, hisG/hisL, pheLA-gfp, pheLA.  Applicant argues that transcriptional attenuation of gene expression for many enzymes required for synthesis of other amino acids occurs by a similar mechanism and that a person having ordinary skill in the art would understand that Applicant was in possession of the subject encompassed by the claims in their amended form.  


Response to Arguments
The claims are broadly drawn to compositions comprising any operon, recombinant vector, or recombinant bacterium comprising a modified attenuator nucleic acid sequence encoding a bacterial amino acid biosynthetic enzyme, which has removed all or part of a sequence in the attenuator nucleic acid sequence, which attenuator nucleic acid sequence forms an anterior reverse complementary palindromic sequence and a loop sequence in a terminator stem-loop structure, and a preceding sequence thereof, wherein a posterior reverse complementary palindromic sequence in the terminator stem-loop structure remains so that the remaining sequence is unable to form a stable terminator stem-loop structure, which modified attenuator optionally comprises a biosynthetic enzyme for synthesizing L-alanine, threonine, and isoleucine of specified sequences, or the enzymes of valine, tryptophan, histidine or phenylalanine of no particular sequences,  which bacterium is optionally E. Coli.
The state of the prior art and the predictability or unpredictability of the art:
C. L. Turnbough Jr. (Microbiol. And Molec. Biol. Reviews, Vol. 83, No. 3, pages 1-24 (2019)) on page 21 discusses the history of discovering and harvesting attenuation control mechanisms, but cautions the reader as to the challenges that remain in the field:
…Even sites of reiterative transcription might be recognizable in genomic sequences in the near future.  However, the history of attenuation control mechanisms strongly suggests that many of the most important new examples will not be so easy to define, because the regulatory elements will be unlike anything seen before.  The elucidation of these new mechanisms, as with so many of the old ones, will require thorough examination of individual operons and researches who are challenged by unexpected and puzzling results.

[Emphasis added].
Applicant has argued that numerous examples have been provided for the large genus encompassed by the claims.  The genus currently claimed encompasses any modified attenuator nucleic acid sequence encoding any bacterial amino acid biosynthetic enzyme and capable of undergoing predictable secondary structural changes wherein a remaining sequence is unable to form a stable terminator stem-loop structure.  But, contrary to Applicant’s assertions, the specification fails to teach representative number of species for the large genus claimed.  
For the reasons stated above, the instant rejection for lacking adequate written description is properly maintained.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 78, lines 2-3, the claim reads: “wherein the amino acid biosynthetic enzyme is L-alanine…”  A biosynthetic enzyme cannot be an amino acid (e.g. Perhaps it would be remedial to insert – an – before “L-alanine” and – biosynthetic enzyme – after “phenylalanine” and before the period (“.”).
Appropriate clarification/correction is required.

Allowable Subject Matter
Claims 80 and 81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
6-16-22

/JANE J ZARA/Primary Examiner, Art Unit 1635